Pardee, J.
The intervention is a claim for damages caused by a fire originating from the railway locomotives operated by the receivers. The evidence proves the cause of the fire as alleged by the intervenor, and the damages as allowed b)7 the master, and there is no evidence in the record to rebut the presümption of negligence. If this class of fire claims are to be resisted by the receivers, their attention is called to the case of Railroad Co. v. Benson, 5 S. W. Rep. 822.
Let the exceptions be overruled, and the report be confirmed.